          Case 1:19-cr-00901-JPO Document 14 Filed 03/27/20 Page 1 of 2




                             Patrick J. Joyce Esq.
                                             Attorney at Law
                                     70 Lafayette Street - 2nd Floor
                                      New York, New York 10013
                                             (212) 285-2299
                                          FAX (212) 513-1989
                                                                             New Jersey Office:
                                                                             658 Ridgewood Road
                                                                             Maplewood, NJ 07040

March 27, 2020

Judge J. Paul Oetken
United States District Court Judge
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007


        Re:     United States v. Joao Corcino
                1:19-cr-901

Dear Judge Oetken,

         I represent Joao Corcino, the above-named defendant in the above-referenced case. I
write to respectfully request that the Court enter an order on consent granting Mr. Corcino pre-
trial compassionate release. Mr. Corcino was presented before the Court on October 8, 2019, and
the following was set as a bail package at presentment:

                •   $50,000 PRB;
                •   2 FRP’s;
                •   Travel limited to the Southern and Eastern Districts of New York;
                •   Surrender Travel Documents (with no new applications made);
                •   Pretrial Supervision as directed by PTS;
                •   Defendant to submit to Urinalysis. If positive, an additional condition of drug
                    testing/treatment;
                •   Curfew;
                •   Electronic monitoring;
                •   Defendant to continue or seek employment;
                •   Defendant to be detained until all conditions are met; and
                •   Medical Order issued.

        In light of the unprecedented circumstances surrounding COVID-19., the Government
has consented to waive the requirement that all prerequisites be fulfilled before Mr. Corcino’s
release, upon the following conditions: The defendant shall be released on his own signature to a
third-party custodian, James Alves, residing at 385 Park Ave., Weehawken, NJ 07086; and upon



                                                   1
          Case 1:19-cr-00901-JPO Document 14 Filed 03/27/20 Page 2 of 2



pretrial services’ provisions of monitoring equipment and other directives essential to electronic
monitoring and the curfew, as directed by Pretrial Services. Mr. Corcino will have 30 days after
this Order to fulfill the requirements of the bail package set at presentment. We also request that
the Order be amended to extend his travel to the District of New Jersey where he will be living
and where his attorney has an office.

       The Government consents to the stringent conditions set forth above due to the
defendant’s underlying health issue and because the Government believes that these
conditions – particularly that the defendant will be confined a third-party custodian’s home – are
narrowly tailored to mitigate the danger that the defendant poses to the community and to the
victim. Should the defendant violate any condition of release set forth above, the Government
will immediately request that the defendant’s bail conditions be revoked and that he be remanded
pending trial.


                                                      Respectfully submitted,

                                                                     /s/
                                                      Patrick J. Joyce
                                                      70 Lafayette St., 2nd Fl.
                                                      New York, NY 10013
                                                      (212) 285-2299



cc:    Daniel George Nessim, Esq. AUSA (via email)


            Granted. Defendant shall be released on his own signature to a
          third-party custodian, James Alves, residing at 385 Park Ave., Weehawken, New
          Jersey, 07086, upon the arrangement of location monitoring as directed by
          Pretrial Services. The previously imposed conditions of pretrial release shall be
          satisfied within 30 days. The travel restriction is amended to permit travel to the
          District of New Jersey, in addition to the Southern and Eastern Districts of New
          York.
            So ordered.
            Dated: March 27, 2020




                                                 2
